Judgment and order affirmed, with costs. All concurred, except McLennan, P. J., who dissented upon the ground that the plank did not constitute a scaffold within the meaning of the Labor Law;* that no negligence was established against the defendant, and that the plaintiff, as matter of law, assumed the risk; and Robson, J., who dissented upon the ground that the plank did not constitute a scaffold within the meaning of the Labor Law; that no negligence was established against the defendant, and that the finding of the jury upon the question of assumption of risk by plaintiff was contrary to and against the weight of the evidence. ’

See Laws of 1897, chap. 415, § 18— [Rep.